Citation Nr: 1037057	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder to include bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of Nashville, 
Tennessee (RO) which, in pertinent part, denied service 
connection for bronchitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

An August 2008 VA treatment record notes that the Veteran 
was seeking service connection for diabetes mellitus.  The 
issue has not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred 
to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for chronic 
bronchitis is warranted as he was treated for the claimed 
disorder during active service and until the present time.  The 
accredited representative requests that the Veteran's claim be 
remanded to the RO so that the Veteran may be afforded VA 
examination for compensation purposes which addresses his chronic 
respiratory disorder.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that the Veteran 
was treated for bronchitis and other respiratory complaints.  The 
Veteran has not been afforded a VA examination for compensation 
purposes which addresses the nature and etiology of his 
respiratory disabilities.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and fully 
descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 
Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

In his November 2006 Appeal to the Board (VA Form 9), the Veteran 
states that he received ongoing VA treatment for bronchitis.  VA 
clinical documentation dated after February 2009 has not been 
incorporated into the record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic respiratory disorder after 
February 2009 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after February 2009, not already 
of record, be forwarded for incorporation 
into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic respiratory disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
respiratory disorder had its onset during 
active service; is etiologically related to 
the Veteran's inservice bronchitis and 
other respiratory symptoms; or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic respiratory disorder to include 
bronchitis with express consideration of 
the Federal Circuit's decision in Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  If the benefit sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

